Name: Commission Regulation (EC) No 519/1999 of 9 March 1999 amending Regulation (EC) No 293/98 as regards the operative events applicable to the operational funds of producer organisations in the fruit and vegetable sector and to the storage aid for dried grapes and figs
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  foodstuff;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R0519Commission Regulation (EC) No 519/1999 of 9 March 1999 amending Regulation (EC) No 293/98 as regards the operative events applicable to the operational funds of producer organisations in the fruit and vegetable sector and to the storage aid for dried grapes and figs Official Journal L 061 , 10/03/1999 P. 0027 - 0028COMMISSION REGULATION (EC) No 519/1999 of 9 March 1999 amending Regulation (EC) No 293/98 as regards the operative events applicable to the operational funds of producer organisations in the fruit and vegetable sector and to the storage aid for dried grapes and figs THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), and in particular Article 3(2) thereof,Whereas Commission Regulation (EC) No 293/98 (2), as amended by Regulation (EC) No 1551/98 (3), determines the operative events applicable in the fruit and vegetable sector and in the products processed from the fruit and vegetables sector;Whereas point 2 of the Annex to Commission Regulation (EC) No 411/97 of 3 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance (4), as last amended by Regulation (EC) No 1647/98 (5), determines the maximum amount of the overheads eligible for inclusion in an operational programme; whereas that amount is an annual sum; whereas, pursuant to Article 3(2) of Regulation (EC) No 2799/98 and by derogation from Article 4(2) of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (6), the conversion rate applicable to the other elements of the operational fund concerned should be applied to that amount;Whereas Article 9(4) of Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (7), as amended by Regulation (EC) No 2199/97 (8), provides for storage aid for dried grapes and figs; whereas that aid is granted for the actual duration of storage; whereas for reasons of administrative practicability and pursuant to Article 3(2) of Regulation (EC) No 2799/98 a monthly operative event should be determined for granting the aid;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Fresh Fruit and Vegetables and for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 293/98 is hereby amended as follows:1. in Article 2, the following paragraph 4 is added:'4. The operative event for the agricultural conversion rate applicable to the lump sum fixed in point 2 of the Annex to Regulation (EC) No 411/97 shall be 1 January in the year to which that amount applies.`;2. in Article 8, paragraph 3 is replaced by the following:'3. The operative event for the agricultural conversion rate applicable to the storage aid referred to in Article 9(4) of Regulation (EC) No 2201/96 shall be the first day of the month in respect of which the aid is granted.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 349, 24. 12. 1998, p. 1.(2) OJ L 30, 4. 2. 1998, p. 16.(3) OJ L 202, 18. 7. 1998, p. 28.(4) OJ L 62, 4. 3. 1997, p. 9.(5) OJ L 210, 28. 7. 1998, p. 59.(6) OJ L 349, 24. 12. 1998, p. 36.(7) OJ L 297, 21. 11. 1996, p. 29.(8) OJ L 303, 6. 11. 1997, p. 1.